United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40744
                         Summary Calendar



DOUGLAS ALAN BURDEN,

                                    Plaintiff-Appellant,

versus

MITCH G. WOODS, Sheriff; U.P. CASSIDY, Captain; M. HEBERT,
Deputy; U.P. MORGAN, Sergeant; U.P. VEGA, Deputy,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-339
                       --------------------

Before SMITH, DeMOSS, PRADO, Circuit Judges.

PER CURIAM:*

     Douglas Alan Burden, Texas prisoner # 1160832, appeals the

dismissal without prejudice as repetitious of his 42 U.S.C.

§ 1983 suit.   Given that the access-to-the-courts claim Burden

raised therein is currently pending in Burden v. Jefferson

County, No. 1:03-CV-233, the district court did not abuse its

discretion in dismissing the suit without prejudice.      See FED.

R. CIV. P. 41(a)(2); Elbaor v. Tripath Imaging, Inc., 279 F.3d



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-40744
                               -2-

314, 319-20 (5th Cir. 2002).   The dismissal is therefore affirmed.

     The district court, however, did not address the issue

Burden raised regarding whether his inmate trust fund should be

credited in the amount of the filing fee withdrawn for the

instant case, which fee was apparently erroneously docketed as a

new cause of action distinct from cause number 1:03-CV-233.   The

case is therefore remanded to the district court to address

Burden’s entitlement, if any, to reimbursement for the filing fee

in cause number 1:03-CV-339.

     DISMISSAL AFFIRMED; REMANDED.